Exhibit 10.16

 



Articles of Amendment

 

CERTIFICATE OF DESIGNATION

OF

SERIES A 10% CONVERTIBLE PREFERRED STOCK

OF

GROM SOCIAL ENTERPRISES, INC.

 

 

GROM SOCIAL ENTERPRISES, INC. (the “Corporation”), a corporation organized and
existing under and by virtue of the Florida Business Corporation Act (the
“Act”), does hereby certify that pursuant to the provisions of Sections
607.0821, 607.0602 and 607.0603 of the Act, the Corporation hereby states as
follows:

 

1.The name of the Corporation is Grom Social Enterprises, Inc.

 

2.The Certificate of Designation of the Series A 10% Convertible Preferred Stock
of the Corporation was duly adopted by the Board of Directors of the Corporation
(the “Board”), pursuant to its unanimous written consent, effective as of
February 22, 2019.

 

3.The Certificate of Designation of the Series A Preferred Stock of the
Corporation is as set forth below:

 

*********

 

1.       Designation and Number.

 

1.1       A series of Preferred Stock, designated as Series A 10% Convertible
Preferred Stock (“Series A Preferred Stock”), is hereby established.  The number
of authorized shares of Series A Preferred Stock shall initially be Two Million
(2,000,000) shares, $0.001 par value per share. The initial stated value amount
per share of the Series A Preferred Stock shall be $1.00 per share (as it may be
adjusted from time-to-time, the “Stated Value”).

 

1.2       The shares of Series A Preferred Stock are being sold to “accredited
investors” (as such term is defined in the Securities Act of 1933, as amended
(the “Securities Act”)) in a private placement offering pursuant to Section
4(a)(2) and/or Rule 506(b) of Regulation D and/or Regulation S, as promulgated
under the Securities Act, and any and all applicable state securities laws (the
“Offering”). The Company expressly reserves the rights to increase the number of
Series A Preferred Stock and to designate other classes or series of Preferred
Stock from time to time that are senior or junior to, or pari pasu with, the
Series A Preferred Stock, without consent of the Series A Preferred Stock
holder.

 

1.3       As used in this Certificate, the term “Holder” shall mean one or more
holder(s) of shares of Series A Preferred Stock.

 

1.4       No Maturity, Sinking Fund, Redemption. The Series A Preferred Stock
shall have no maturity and will not be subject to any sinking fund or redemption
and will remain outstanding indefinitely unless and until converted by the
Holder, pursuant to Section 6 hereof, or the Corporation decides to redeem or
otherwise repurchase the Series A Preferred Stock. The Corporation is not
required to redeem, purchase or set aside funds to redeem the Series A Preferred
Stock.

 

2.       Rank. All shares of the Series A Preferred Stock shall rank (a) senior
to the Corporation’s Common Stock and any other class of securities which is
specifically designated as junior to the Series A Preferred Stock (collectively,
with the Common Stock, the “Junior Securities”); (b) pari passu and on parity
with any other class or series of Preferred Stock of the Corporation hereafter
created specifically ranking, by its terms, on parity with the Series A
Preferred Stock (the “Pari Passu Securities”); and (c) junior to any class or
series of capital stock of the Corporation hereafter created specifically
ranking, by its terms, senior to the Series A Preferred Stock (collectively, the
“Senior Securities”), in each case as to distribution of assets upon
liquidation, dissolution or winding up of the Corporation, whether voluntary or
involuntary.

 

 

 



 1 

 

 

3.Dividends.

 

3.1       Commencing on the date that the Series A Preferred Stock is initially
issued to the holder thereof (the “Original Dividend Accrual Date”), cumulative
dividends shall accrue on each share of Series A Preferred Stock, at the rate of
10% (the “Dividend Rate”) of the Stated Value per annum (accrued daily, from but
not including the next preceding Dividend Payment Date (as defined in Section
4(b) below), or, in the case of the first Dividend Payment Date, from the
Original Dividend Accrual Date, to and including the respective Dividend Payment
Date, on the basis of a 360-day year consisting of twelve (12) 30-day months).

 

3.2       The dividend on the Series A Preferred Stock (the “Series A Dividend”)
shall be payable monthly in arrears, beginning on March 31, 2019 and thereafter
on the last calendar day of each month (each a “Dividend Payment Date”), or if
such day is not a Business Day (as hereinafter defined), on the next succeeding
Business Day, to Holders of record as of the tenth (10th) Business Day preceding
the respective Dividend Payment Date. Series A Dividends shall be payable in
arrears and, at the discretion of the Corporation, may be paid in cash or in
stock (the “PIK Dividend”) by issuance of Common Stock at a fixed value of $0.25
(per share as may be adjusted as a result of stock splits, reverse splits,
combinations, or similar transactions from time to time, the “Common Stock PIK
Value”). Any fractional shares of a PIK Dividend may, at the discretion of the
Corporation, be paid in cash or rounded up to the nearest share. All shares of
Common Stock issued in payment of a PIK Dividend will upon issuance thereof, be
duly authorized, validly issued, fully paid and non-assessable. Notwithstanding
anything to the contrary contained herein, dividends on the Series A Preferred
Stock will accumulate whether or not the Corporation has earnings. The term
“Business Day” shall mean any day, other than a Saturday or Sunday or a day on
which banking institutions in the State of New York are authorized or obligated
by law or executive order to close.

 

4.       Liquidation Preference.

 

4.1       Liquidation or Sale of All or Substantially all of Assets. In the
event of a merger, sale (of substantially all assets or stock), any voluntary or
involuntary liquidation, dissolution or winding up of the affairs of the
Corporation, then, either (a) after any distribution or payment on Senior
Securities, (b) simultaneous with any distribution or payment on Pari Passu
Securities, and (c) before any distribution or payment shall be made to the
holders of the Common Stock or any other Junior Securities, each Holder of
Series A Preferred Stock then outstanding shall be entitled to be paid, out of
the assets of the Corporation available for distribution to its stockholders, an
amount (the “Liquidation Preference”) equal to (i) aggregate number of shares of
Series A Preferred Stock then outstanding multiplied by its Stated Value per
share; and (ii) any accrued but unpaid dividends. If the assets of the
Corporation are not sufficient to generate cash sufficient to pay in full the
Liquidation Preference, then the Holders of Series A Preferred Stock shall share
ratably (together with holders of any Pari Passu Securities) in any distribution
of cash generated by such assets in accordance with the respective amounts that
would have been payable in such distribution as if the amounts to which the
Holders of outstanding shares of Series A Preferred Stock are entitled were paid
in full.

 

4.2       Sale of Less Than All Assets, With Proceeds of Greater Than
$1,500,000. In the event of a sale of less than all or substantially all of the
assets (by merger, asset sale, change of control, capital lease or long term
license/lease spin off or otherwise of the Corporation or any subsidiary) with
gross proceeds to the Corporation in excess of $1,500,000 whereby the assets
sold exceeds the cost of assets acquired for GAAP purposes, then the Holder
shall receive a “Special Dividend” from the Company equivalent to 25% of the
value of the Holder’s Series A Preferred Stock. This Special Dividend shall be
paid by the Company within 10 business days of the Company’s receipt of funds or
other form of consideration, in same form of consideration, as received by the
Company. For example, if the Company receives cash, the Holder shall receive
cash. If the Company’s receive common stock of the purchaser of the assets, the
holder shall receive common stock.

 

4.3        Notice of Liquidation. Holders of Series A Preferred Stock will be
entitled to written notice of any such liquidation, dissolution or winding up no
fewer than 30 days and no more than 60 days prior to the payment date. After
payment of the full amount of the liquidating distributions to which they are
entitled, the holders of Series A Preferred Stock will have no right or claim to
any of the remaining assets of the Corporation. The consolidation or merger of
the Corporation with or into any other corporation, trust or entity or of any
other entity with or into the Corporation, or the sale, lease, transfer or
conveyance of all or substantially all of the property or business the
Corporation, shall not be deemed a liquidation, dissolution or winding up of the
Corporation.

 

 

 



 2 

 

 

5.       Voting Rights.  The Series A Preferred Stock shall vote together with
the Common Stock and, except as otherwise set forth in Section 10 hereof, not as
a separate class.  Each share of Series A Preferred Stock shall be entitled to
vote with the Common Stock on an as converted basis (e.g. initially five votes
for each share of Series A Preferred Stock). The Holder of each share of Series
A Preferred Stock shall be entitled to notice of any stockholders’ meeting in
accordance with the Bylaws of the Corporation as amended from time to time, and
shall vote with holders of the Common Stock upon the election of directors and
upon any other matter submitted to a vote of stockholders.  Fractional votes by
the Holders of Series A Preferred Stock shall not, however, be permitted and any
fractional voting rights resulting from the above formula (after aggregating all
shares into which shares of Series A Preferred Stock held by each Holder could
be converted) shall be rounded to the nearest whole number (with one-half being
rounded upward).

 

6.       Conversion.

 

6.1.       Conversion Ratio.  Each full share of Series A Preferred Stock shall
be convertible, at any time, into five (5) full shares of the Common Stock of
the Corporation (the “Conversion Rate”).

 

6.2       Mechanics of Conversion.  Before any holder of shares of Series A
Preferred Stock shall be entitled to convert the same into shares of Common
Stock, such holder shall surrender the certificate or certificates therefore,
duly endorsed, at the office of the Corporation or of any transfer agent for the
Series A Preferred Stock, and shall give written notice to the Corporation at
its principal corporate office, of the election to convert the same and shall
state therein the name or names in which the certificate or certificates for
shares of Common Stock are to be issued. The Corporation shall, as soon as
practicable thereafter, issue and deliver at such office to such holder of
Series A Preferred Stock, or to the nominee or nominees of such holder, a
certificate or certificates for the number of shares of Common Stock to which
such holder shall be entitled as aforesaid. Such conversion shall be deemed to
have been made immediately prior to the close of business on the date of such
surrender of the shares of Series A Preferred Stock to be converted (the
“Conversion Date”), and the person or persons entitled to receive the shares of
Common Stock issuable upon such conversion shall be treated for all purposed as
the record holder or holders of such shares of Common Stock as of such date. All
shares of Series A Preferred Stock which shall have been surrendered for
conversion as herein provided shall no longer be deemed to be outstanding and
all rights with respect to such shares, including the rights, if any, to receive
dividends and to vote, shall immediately cease and terminate on the Conversion
Date, except only the right of the holders thereof to receive shares of Common
Stock in exchange therefor.

 

6.3       Adjustment for Reclassification, Exchange, and Substitution.  If at
any time or from time to time after the date upon which the first share of
Series A Preferred Stock was issued by the Corporation (the “Original Issue
Date”), the shares of Common Stock of the Corporation is changed into the same
or a different number of shares of any class or classes of stock, whether by
recapitalization, reclassification, reorganization, merger, exchange,
consolidation, sale of assets or otherwise, then, (i) each holder of Series A
Preferred Stock shall have the right thereafter to convert such stock into the
kind and amount of stock and other securities and property receivable upon such
recapitalization, reclassification, reorganization, merger, exchange,
consolidation, sale of assets or other change by a holder of the number of
shares of Common Stock into which such shares of Series A Preferred Stock could
have been converted immediately prior to such recapitalization,
reclassification, reorganization, merger, exchange, consolidation, sale of
assets or other change, or with respect to such other securities or property by
the terms thereof and (ii) the PIK Dividend shall be paid in shares of such kind
and amount of stock and other securities and property receivable upon such
recapitalization, reclassification, reorganization, merger, exchange,
consolidation, sale of assets or other change as would have been received as
such PIK Dividend immediately prior to such recapitalization, reclassification,
reorganization, merger, exchange, consolidation, sale of assets or other change,
or with respect to such other securities or property by the terms thereof.

 

6.4       Adjustment of Conversion Rate and Common Stock PIK Value Upon Common
Stock Event.   In the event that a Common Stock Event (as hereinafter defined)
occurs at any time or from time to time after the Original Issue Date, the (i)
aggregate number of shares of Common Stock into which the Series A Preferred
Stock may be converted (the “Conversion Shares”) in effect immediately prior to
such event, and (ii) the Common Stock PIK Dividend Rate shall, simultaneously
with the occurrence of such Common Stock Event, be proportionately decreased or
increased, as appropriate.  The Conversion Shares shall be readjusted in the
same manner upon the happening of each subsequent Common Stock Event. As used
herein, the term “Common Stock Event” shall mean: (a) the declaration or payment
of any dividend or other distribution on the Common Stock, without
consideration, payable to one or more stockholders in additional shares of
Common Stock or other securities or rights convertible into, or entitling the
holder thereof to receive, directly or indirectly, additional shares of Common
Stock; (b) a subdivision (by stock split, reclassification or otherwise) of the
outstanding shares of Common Stock into a greater number of shares of Common
Stock; or (c) a combination or consolidation (by reverse stock split) of the
outstanding shares of Common Stock into a smaller number of shares of Common
Stock.  

 

 

 



 3 

 

 

6.5       Reservation of Stock Issuable Upon Conversion.  The Corporation shall
at all times reserve and keep available out of its authorized but unissued
shares of Common Stock, solely for the purpose of effecting the conversion of
the shares of the Series A Preferred Stock, such number of its shares of Common
Stock as shall from time to time be sufficient to effect the conversion of all
outstanding shares of the Series A Preferred Stock; and if at any time the
number of authorized but unissued shares of Common Stock shall not be sufficient
to effect the conversion of all then outstanding shares of the Series A
Preferred Stock. If the Corporation will take such corporate action as may, in
the opinion of its counsel, be necessary to increase its authorized but unissued
shares of Common Stock to such number of shares as shall be sufficient for such
purpose, including, without limitation, engaging in best efforts to obtain the
requisite stockholder approval of any necessary amendment to the Corporation’s
Articles of Incorporation.

 

6.8.       Fractional Shares.  No fractional shares shall be issued upon the
conversion of any share or shares of Series A Preferred Stock.  All shares of
Common Stock (including fractions thereof) issuable upon conversion of more than
one share of Series A Preferred Stock by a holder thereof shall be aggregated
for purposes of determining whether the conversion would result in the issuance
of any fractional share.

  

7.       Redemption.  The Series A Preferred Stock is not redeemable.

 

8.       Amendment. This Certificate of Designation, or any provision hereof,
may only be amended as set forth in Section 10 hereof.

 

9.       Prohibition on Transfer. The sale, offer to sell, contract to sell,
assignment, pledge, hypothecation, encumbrance or other transfer of the Series A
Preferred Stock or the Common Stock issuable thereunder shall be restricted as
provided in the Subscription Agreement for the shares between the Corporation
and the purchaser therein or its successors and assigns. Any purported transfer
of any of the Series A Preferred Stock that is not in accordance with this
Section 12 shall be null and void, and shall not operate to transfer any right,
title or interest in such Series A Preferred Stock to the purported transferee.
Each Holder of Series A Preferred Stock agrees that the Corporation shall be
entitled to prohibit the transfer of any Series A Preferred Stock to be made on
its books unless the transfer is permitted hereunder and has been made in
accordance herewith.

 

10.       Protective Provisions. So long as any shares of Series A Preferred
Stock are outstanding, the Corporation shall not take any actions (whether by
merger, consolidation or otherwise) without first obtaining the approval (by
vote or written consent) of the Holders of a majority of the issued and
outstanding Series A Preferred Stock (the “Majority Holders”), voting separately
as a single class, that would amend the rights, preferences or privileges of the
Series A Preferred Stock in this Certificate of Designation.

 

Notwithstanding the foregoing, no change pursuant to this Section 10 shall be
effective to the extent that, by its terms, it applies to less than all of the
Holders of shares of Series A Preferred Stock then outstanding.

 

11.       Miscellaneous.

 

11.1. Cancellation of Series A Preferred Stock If any shares of Series A
Preferred Stock are converted pursuant to this Series A Certificate of
Designation, or are returned, redeemed or unissued, then such shares shall at
the discretion of the Board be canceled, shall return to the status of
authorized, but unissued “blank check” Preferred Stock of no designated series,
and may be designated and issued by the Board in subsequent issuances.

 

11.2. Lost or Stolen Certificates. Upon receipt by the Corporation of (a)
evidence of the loss, theft, destruction or mutilation of any Series A Preferred
Stock Certificate(s) and (b) (i) in the case of loss, theft or destruction,
indemnity (without any bond or other security) reasonably satisfactory to the
Corporation, or (ii) in the case of mutilation, the Series A Preferred Stock
Certificate(s) are surrendered for cancellation, the Corporation shall execute
and deliver new Series A Preferred Stock Certificate(s) of like tenor and date.
However, the Corporation shall not be obligated to reissue such lost, stolen,
destroyed or mutilated Series A Preferred Stock Certificate(s) if the Holder
contemporaneously requests the Corporation to convert such Series A Preferred
Stock.

 

 

 



 4 

 

 

11.3. Waiver. Notwithstanding any provision in this Certificate of Designation
to the contrary, any provision contained herein and any right of the Holders of
Series A Preferred Stock granted hereunder may be waived as to all shares of
Series A Preferred Stock (and the Holders thereof) upon the written consent of
the Majority Holders, unless a higher percentage is required by applicable law,
in which case the written consent of the Holders of not less than such higher
percentage of shares of Series A Preferred Stock shall be required.

 

11.4 Notices. Any notices required or permitted to be given under the terms
hereof shall be in writing and shall be deemed effectively given upon the
earlier of actual receipt, or (a) personal delivery to the party to be notified,
(b) when sent, if sent by electronic mail or facsimile during normal business
hours of the recipient, and if not sent during normal business hours, then on
the recipient’s next business day, (c) five (5) days after having been sent by
registered or certified mail, return receipt requested, postage prepaid, or (d)
one (1) business day after deposit with a nationally recognized overnight
courier, freight prepaid, specifying next business day delivery, with written
verification of receipt. All communications to the Corporation shall be sent to
the corporate business address of the Corporation as set by the Board from time
to time.

 

[Signature Page Follows]

 



 

 

 



 5 

 

 

[Signature Page to Certificate of Designation of Series A 10% Convertible
Preferred Stock]

 

 

IN WITNESS WHEREOF, this Certificate of Designation is executed on behalf of the
Corporation this 22nd day of February 2019.

 



  GROM SOCIAL ENTERPRISES, INC.           By:      /s/Darren
Marks                                    Name: Darren Marks   Title: President
and Chief Executive Officer

 

 

 

 

 

 

 

 

 



 6 

